DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via written communication dated 12/9/21 – Remarks page 2 by Donald Studebaker.

2.	Please amend the claims as follows:

7. (Currently Amended) A non-transitory computer-readable medium encoded with a computer program, the computer program [[for]] causing a control unit, to which a result read by a reader allowed to read a contactless communication tag each included in a plurality of individual blocks is input, to execute a step of acquiring, from the result read by the reader, at least numerical values each corresponding to the plurality of individual 4Docket No. 018710-000003Application No. 17/288,453blocks and operator symbols for operating the numerical values to calculate a total value based on the numerical values and the operator symbols, wherein a plurality of aggregates composed of the plurality of the individual blocks gathered in a certain range are used, and the program further causes the control unit to execute steps of, reading the contactless communication tags for one aggregate with the reader, reading the contactless communication tags for the other aggregate with the reader, calculating the total value for each of the aggregates, and comparing the total values of the plurality of aggregates with each other.  

8. (Cancelled).



Allowable Subject Matter
3.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a numerical operation system, method and computer readable medium comprising the limitations required by independent claims 1, 6 and 7.  Specifically, independent claims are a plurality of individual blocks with a communication tag therein, wherein a reader reads the tag, and a control unit has inputted a result read by the reader. The control unit acquires at least numerical values corresponding to the plurality of blocks and operator symbols for operating the numerical values to calculate a total value based on the numerical values and the operator symbols. This arrangement enables convenient and rapid calculations of a total value associated with the individual blocks.  One having ordinary skill in the art would not have found it obvious to modify a traditional bocks based arithmetic operation in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Jakobsen et al. (US Pub. No. 2008/0228450).   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711